 IBEW,LOCAL 716333InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Local Union 716 and James O. Vestaland International Brotherhood of Electrical Work-ers, AFL-CIO, Party of Interest and Fisk ElectricCompany,Party of Interest.Case 23-CB-1269April 30, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the facts stipulated to the Board,the exhibits, the briefs, and the entire record in thiscase, the Board makes the following:FINDINGS OF FACTSIJURISDICTIONUpon a charge filed on April 14, 1972, by James O.Vestal, the General Counsel of the National LaborRelations Board, by the Regional Director for Region23, issued a complaint and notice of hearing, datedMay 19, 1972, against Respondent. The complaintalleged that Respondent had engaged in unfair laborpractices within the meaning of Section 8(b)(1)(B)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended, by fining its member, Vestal,for acting in his capacity as general foreman for FiskElectricCompany, herein called Fisk. Respondentfiled an answer to the complaint on June 2, 1972,denying the commission of any unfair labor practices.On July 31, 1972, Respondent, Charging Party, andcounsel for the General Counsel filed with the BoardinWashington, D.C., a petition to transfer proceed-ings to the Board on the basis of a stipulated recordentered into by the parties on July 24, 1972. The peti-tion stated that the parties agreed that the charge,complaint, answer, and stipulation of facts I constitut-ed the entire record in the case; that the partieswaived their right to a hearing before an Administra-tive Law Judge 2 and the issuance of an Administra-tiveLaw Judge's Decision; and that the case besubmitted directly to the Board for findings of fact,conclusions of law, and the issuance of a Decision andOrder.On August 2. 1972, the Board approved the parties'motion and ordered the case transferred to the Board,granting permission and time for filing of briefs.Thereafter,General Counsel and Respondent filedbriefs with the Board.iAppendedto the stipulation of facts and incorporated by reference intoitare certain exhibits consistingof copies ofthe two charges filed withRespondent against Vestal,the two decisions of the Respondent's executiveboard before which the charges were initially tried,the two decisions of theInternational vice president of the International Brotherhood of ElectricalWorkers. AFL-CIO,hereincalled IVP and IBEW,respectively,that issuedafter Vestal appealedthe adversedecisions of the Respondent,and a copyof the IBEW constitution and rulesfor localunions and councils under itsjurisdictionBy virtueof theirincorporationinto the stipulation of facts, wefind these exhibits to be part of therecord beforeus, noting,in so finding,that Vestal admits theaccuracyof the facts stated in the charges broughtagainst him2The title of "TrialExaminer"was changed to "Administrative LawJudge"effective August19, 1972Fisk is a Texas corporation engaged in the businessof industrial, commercial, and residential electricalcontracting with its principal office and place of busi-ness inHouston, Texas. During the preceding 12months, a representative period, Fisk purchased andreceived goods and materials valued in excess of$50,000 directly from points located outside the Stateof Texas.Accordingly, we find that Fisk is, and at all timesmaterial herein has been, an employer engaged incommerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the purposes of the Act toassert jurisdiction herein.ll.THE LABOR ORGANIZATION INVOLVEDRespondent, International Brotherhood of Electri-calWorkers, AFL-CIO, Local Union 716, is now, andat all times material herein has been, a labor organiza-tion within the meaning of Section 2(5) of the Act.11THE UNFAIR LABOR PRACTICESA. FactsSince 1969 Vestal has been employed by Fisk in theposition of general foreman at its jobsite at ShellChemical Company, Deer Park, Texas. The partieshave stipulated that, as general foreman, Vestal passesupon the qualifications of employees referred to thejobsiteby Respondent pursuant to the GeneralPresident'sAgreement for maintenance contracts,that he disciplines and discharges employees, and thathe adjusts grievances arising between said employees,Fisk and Respondent. Accordingly, the parties admit,and we find, that Vestal is a supervisor within themeaning of the Act who has the authority on behalfof Fisk to adjust grievances and to act as its represent-ative in matters involving collective-bargaining inter-pretations. Throughout this same period, indeed since1954, Vestal has also been a member of Respondent,current in all dues and assessments.203 NLRB No. 52 334DECISIONSOF NATIONALLABOR RELATIONS BOARDInFebruary 1971, Vestal placed a letter onRespondent's bulletin board at the Shell jobsite con-cerning acceptable excuses for being absent from thejob. Also in February 1971, he encountered and ad-vised four nonmember employees' who had quit thatthey did not have to be members of Respondent tokeep their jobs and could work for Fisk as long as theywished. The employees, however, did not rescind theirdecision to quit. On February 22, 1971, in connectionwith these employees quitting their jobs, Vestal insti-tuted union charges against Respondent's businessmanager, Kempe, alleging that Kempe had created anillegalwork stoppage and was operating an illegalhiring hall which preferred to refer members of Re-spondent over nonmembers (these union chargeswere eventually withdrawn on October 20, 1971). Alsoduring February 1971, Vestal openly opposed Kempeand his assistant, McKnight, as the leaders of Respon-dent, claiming that because of upcoming union elec-tions they were attempting to curry favor byadvocating a policy of providing as many jobs as pos-sible for members of Respondent working on con-struction. Respondent denies these claims.On March 17, Kempe filed charges with the UnionagainstVestal alleging violations of Respondent'sconstitution, articleXXVII (entitled "Misconduct,Offenses and Penalties"), section I ("Any membermay be penalized for..." ), subsections 3, 7, 8, 9, 10,and 11 (the specificoffensesinvolved) 4 These chargeswere in part based on the actions of Vestal describedabove and in part on other conduct of his not men-tioned in the stipulation of facts but which is set forthin the union charges attached as exhibits to the stipu-lation. It should be noted that, in relating the detailsof Vestal's conduct, these charges described the cir-cumstances involved in each of the incidents referredto in the stipulation in a somewhat different light thanappears therein.Thus, in connection with the incident wherein Ves-tal told the four employees who quit that their jobswere not dependent on union membership, Vestal wascharged with: (a) first threatening said employeeswith charges for engaging in an illegal work stoppageby their quitting work, and later filing such chargesagainst them (there is no mention of these charges inthe stipulation of facts); (b) inquiring of them whether7These employees were membersof anotherlocal unionof IBEW, and arecommonly knowsas "travelers." Theywere referred to theirjobsby Respon-dent.The constitutionprovides,inter alia,that all such charges are tried beforethe executiveboardof the local union.Theymust be in writing,must specifythe section of the constitution, bylaws,rules, or working agreementallegedlyviolated,with a description of the offensive conduct engagedinby themember charged,and must befiledwithin 30 daysof knowledge of suchconduct.The executive board must proceed with the case within45 days fromthe filing of the charge and its findings and conclusions,including its "sen-tence,"is considered the action of the local unionthe Respondent had anything to do with their quittingand, if so, to pay it no heed; (c) telling one of the fourtravelers (nonmembers) that the charges Vestal filedagainst them was his way of getting back at Kempeand McKnight; and (d) on March 15 at ameetingbetween the Union and Fisk employees, admitting tothose present that the only reason he filed charges inconnection with the travelers' quitting the jobsite wasto keep himself and the Employer in the clear in theevent charges were filed with the Board concerningthe termination of the travelers, thereby (in the wordsof Kempe's charge) "wronging the travelers." Withrespect to the letter that was posted dealing with ab-senteeism,Kempe charges that Vestal, with fullknowledge that Shop Steward Hopkins had to absenthimself from the job on occasion to care for his crit-ically ill wife, listed in the letter as an unacceptableexcuse for being absent the illness or death of a rela-tion or member of the family, which caused Hopkinsto first protest the letter and then quit his job on theday it was posted (according to the Kempe chargesthis was February 26).5 In regard to Vestal's chargingKempe with operating an illegal hiring hall, theKempe charges allege that on February 26 Vestal reada letter to the executive board of Respondent andMcKnight that he had written to the Southeast TexasChapter, N.E.C.A. (not further identified), complain-ing that the Respondent operated an illegal hiring hallin connection with the Shell job on which Vestal wasforeman.On March 30, 1971, additional charges were filedby Respondent members Christian and Box against'Vestal, alleging violations of article XXVII, section 1,subsections 3, 9, 10, and 11 of the constitution byRespondent based on certain actions of Vestal, onlyone of which-his layoff of three members of Respon-dent on March 23, 1971, while retaining nonmembersreferred to the job by Respondent-is referred to inthe stipulated facts. The other incidents on whichthese charges rest concern (a) his allegedly threaten-ing members on March 24 after they voluntarily quit5According to Kempe's charges, after Hopkins quit, Vestal removed themajority of the Respondent's correspondence from the job bulletin boardand turned it over to McKnight with the comment that he removed it becauseitwas outdated and he no longer wanted it cluttering his job.Thisis one ofseveral grounds for Kempe's charges against Vestal that is not reported, orrelied on in the stipulation of facts Other such grounds are that- (I) onFebruary 10, 1971, over the protest anddisapproval of Hopkins,Vestalposted a letter on the same bulletinboardin which he placed the workmenon thejobin groups according to his interpretationof the referralprocedurein the contract,(2)Vestal calleda member of Respondent"and stateduntruths concerning the relationship,past andpresentjob practices betweenthe Business Manager's office and thisjob and workmen employed on thisjob", (3)on March 11,1971, VestalfiredDodd,a member of Respondent,allegedly slandering him in the process by listing as reasons for his discharge,without substantiation, that Dodddisrupted the job and was absent and lies"a lot", and(4) on March15, 1971, Vestaltold all the employees on the jobthat each should work with the intention and interest of becoming a generalforeman andanyonewho didn'twould be fired IBEW, LOCAL 716335the job, with charges (to be filed with Respondent) forcreating an illegal work stoppage by quitting, and (b)his prior conduct on March 19 whereby, while eatinglunch with certain members of Respondent, Vestalgave one-half of the steak he was eating to one ofthem, stating that was the way he took care of thewitnesses and persons on his side, adding that anymember who attended a special union meeting calledby Kempe could never work for Fisk.Separate trials were held on April 27 and May 17,1971,respectively, the first hearing concerningKempe's charges, the second hearing those of Chris-tian and Box. At both trials Vestal maintained he wasnot guilty as charged, although in each case he admit-ted the acts upon which the charges were based whilecontending that such conduct was inadvertent andwithout malice. On' April 28, 1971, as to Kempe'scharges,Vestalwas informed in a letter fromRespondent's recording secretary that Respondenthad found him guilty of violating subsections 3, 9, and116 of the constitution and not guilty of violatingsubsections 7, 8, and 10.7 He was fined $100 each forviolating subsections 9 and 11, and $50 for violatingsubsection 3, with the option of halving the total of hisfines by making a public apology. Thereafter, on May25, 1971, Vestal was similarly informed that as to theChristian-Box charges Respondent had found himguilty of violating subsections 3 and 9 but not 10 and11 of the constitution. He was fined $100 and $50,respectively, with the choice of reducing the total byhalf if he publicly apologized.On June 7, Vestal appealed the penalties meted outby Respondent in connection with Kempe's charges.6These subsections readas follows(3)Violation of any provision of this Constitutionand the rules here-in, or the bylaws,working agreements,or rules ofa L[ocall U[nion[(9)Creating or attempting to createdissatisfaction or dissensionamong any of the members oramong L U'sof the I B.E W(11) Slandering or otherwise wronging a member ofthe I BE W byany willfulact or actsrThesesubsections state that(7) Publishingor circulatingamong themembership,or, amongL U. 's false reportsor misrepresentation(8) Sending letters or statements, anonymousor otherwise,or makingoral statements, to public officials or other-, which containuntruthsabout, or which misrepresenta L U . its officersof representatives, orofficers or representativesof the I B E W(10)Working in the interest of any organization or cause which isdetrimental to, or opposed to, the I.B E WOn June 21, he appealed the findings based on thecharges of Christian-Box.While his appeals werepending, Vestal paid the fines levied against him byInstallments eOn December 20, 1971, in connection with theChristian-Box charges, and on December 22, 1971,with respect to Kempe's charges the International (inthe person of the IVP) reviewed the penalties exactedby Respondent and reduced the fines in each case byhalf, in the process directing the Respondent to re-fund to Vestal all fines paid by himin excessof a totalof $200.In essence,the decisions of the IVP restate,with one notable exception discussedinfra,the factsset forth in the separate charges filed against Vesta .9In addition to halving the amount of the fines, thesedecisions also rescinded the action of Respondentconcerning his making public apologies to the mem-bers.After the two decisions of the IVP, Vestal did notfurther pursue the International's appeals proceduresin either case but instead filed the instant charge onApril 14, 1972. At all times material herein, Vestalcontinued to be employed in his capacity as generalforeman at the Shell jobsite, and Fisk did not curtailhis authority to act for it as described previously norchange or reduce any of his management decisionsmade in relation to his duties. Nor did Fisk file anyunfair labor practices concerning the subject matterherein.B.Contentions of the PartiesThe General Counsel contends that Respondentbrought charges against and fined Vestal because hewas too interested in why travelers (nonmembers ofRespondent) on his job quit, because he advised themas to their Section 7 rights, and because he showedconcern over whether Respondent was operating anillegal referral system; that Respondent's action wasaimed at forcing Vestal to submit to itswill. He arguesthat the Respondent would not tolerate a general fore-man who retained nonmembers over members, ad-sThe constitutionrequiressuchpayment as a prerequisite to perfecting anappeal. The terms of the constitution provide,inter ada,that appeals aremade first to the International vice president(IVP), whose decision becomeseffective immediately, then to the International president(IP), then to theInternational executive committee(IEC), andthen to the International con-vention(IC)No appealwill be recognized unless the member has first paidthe assessmentMonthly installment payments are allowed in the amount of$20 if the fineis in excessof $25. Noappeals from the decisionsof the IVP,IT. or IEC, respectively,will be recognized unless the decision from whichthe appeal is taken has beencomplied with Appeals tothe IP, IEC, and IC,to be considered,must be made within30 daysfrom the date of the decisionbeing appealed If no appeal is made within that time, the last decision toissue shall be considered final.9 The vicepresident in his decision on Kempe's charges further noted thatVestal onceattemptedto payhis working dues in pennies and that within theyear 1971 Vestalfiled six charges against officers or members of the local andhad two charges filed against him. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised nonmembers of their Section7 rights, and op-posed Business Manager Kempe.Thus relying onNew MexicoDistrictCouncil of Carpentersand Joinersof America (A. S. Horner, Inc.),176 NLRB 797, theGeneralCounsel concludes that this action againstVestalinterferedwith Vestal'smanagement duty toselect and retain employees,in violation of Section8(b)(1)(B). As to anyquestionthat may ariseconcern-ing the tollingof the 10(b) period, the General Coun-sel contendsthat such perioddid not begin to rununtil the fines were finalwhich was when the IVPrendered his decisions on December20 and 22, 1972,and thus,the chargefiled April 14, 1972,was timely.The Respondentcontends,inter alia,that Vestalfiled thischarge seekingindividualrelief and not asa representativeof Fisk,and-that where,as here, theevidence doesnot show that the Employerhas beenrestrained or coercedby Respondent's actions againstVestal, and the Employerhas made no such claim, thecharge should not be sustainedby resortto presump-tions or implications of coercion.Respondent alsomaintainsthat supervisorsare not immune fromunion regulations and should be held to the samestandard of conduct expected of other members of theRespondent. In this regard,Respondent argues thattheUnion may disciplinesupervisors for violatingunion regulationsto protectits status against erosion,subject to the rule ofreason.ConclusionAlthough the charges against Vestal, the trials onthose charges,and Respondent'sdecisions to imposefines on Vestal occurred more than 6 months beforethe filing of the charge in this case, and are clearlybeyond the 10(b) period,we find that these actionswere in themselves incomplete,and that the allegedmisconduct was not completed and did not becomefinal until the appellate decisions of the IVP in lateDecember 1971, in which he modified theRespondent's decisions by reducing the fines and res-cinding the public apology option.Since these appel-latedecisions fell within the 10(b) period of thecharge,which was filed in April 1972, we find that thecomplaint herein is not time-barred.We find that thiscase comes under the principle announced inPacificTelephone and Telegraph Company,188 NLRB 433,that,where the union's appellate procedure of reviewis a "procedural step necessary to establish with finali-ty the propriety of the fines themselves," such reviewwill form the basis for a separate cause of action if itoccurs within the 10(b) period.Here,the fines leviedagainst Vestal did not become final until the IVPacted on appeal and Vestal took no further appealsunder the Respondent's internal appeal procedures.Since the IVP's appellate actions were proceedings totest the propriety of the disciplines imposed on Vestalby Respondent and, if proper,to give such disciplinesfinality or,if improper,to modify or revoke them, wefind that his decisions on review started 10(b) runningfrom December 20 and 22,respectively,which repre-sent the dates of Respondent's final action againstVestal, and hence,the charge was timely filed.Accordingly, we not turn to the merits of the case.The threshold question is whether the underlying dis-pute in the present case was between Fisk and theRespondent or between Vestal and the Respondent.That is, was Respondent's fining Vestal motivated byhis exercising his supervisory authority on behalf ofhis employer,or was it motivated by some cause unre-lated to his carrying out his supervisory functions,notwithstanding that Vestal may have abused his su-pervisory position by using it to achieve the latterpurpose.Based on the state of the entire record here-in, including the stipulation of facts and its incorpo-rated exhibits,we are unable to determine on whichside of this question the answer should be given, andconclude and find that the General Counsel has notsustained his burden of proof by a preponderance ofthe evidence.We find that resolution of this issue is complicatedby the confused state of the relevant and operativefacts that pervade the entire record in that the inclu-sion of facts in the exhibits,namely, the union chargesand decisions of the Respondent and the IVP, that arenot set forth in the body of the stipulation create someconfusion as to what the actual facts were that led tothe filing of charges with Respondent and which factswere reliedon bythe Respondent and the IVP inissuing their respective decisions concerning suchcharges.Standing alone, the stipulated facts appear-ing in the body of the stipulation tend to show thatVestal was acting pursuant to the interests of the Em-ployer when he posted a list of acceptable and unac-ceptable excuses for employee absences,informedfour employees upon their quitting the job that theydid not have to be members of the Respondent tocontinue working for the Employer,charged Kempewith operating an illegal hiring hall in connection withtheir quitting, accused Kempe and McKnight of fa-voring members over nonmembers for job to inducetheir support in the upcoming union election, andretained nonmembers as employees while laying offthreemembers from the job.On the basis of thesefactsabove,Respondent'saction against Vestalwould appear to relate to his discharge of functionswhich would normally be considered as the exerciseof managerial authority in the interest of an employer.However,itdoes not appear that this case can beviewed and judged on those facts alone.The exhibits IBEW,LOCAL 716incorporated into the stipulation contain additionalpertinent facts describing the conduct of Vestal onwhich the Respondent may have acted in imposingthe fines. These additional facts give rise to difficultiesin assessingwhether, and to what extent, disciplinewas imposed because Vestal exercised managerial au-thority in a manner objectionable to the Union or, onthe contrary, because of Vestal's role in a personalsquabble with other union members, or for both rea-sons.Not only do these exhibits show that some of thefactson which the Respondent acted related toVestal's personal pursuits, unrelated to the exercise ofsupervisory authority, but others suggest that, evenwhere Vestal was discharging management functions,he was doing so to carry out a personal vendettaagainst Kempe and other union officers.1°Thus, without deciding the issue of Respondent'smotivation, we note that, based on the facts set forthin Kempe's charges, Vestal may very well have con-fronted the four nonmember employees who quit,threatened them with union charges for engaging inan illegalwork stoppage, and thereafter filed chargesagainst Kempe, alleging that he caused them to leavethe job and was operating an illegal hiring system, inorder, as Vestal told one of them, solely to get backat Kempe and McKnight, rather than as a representa-tive of management advising the employees of theirstatutory rights or assuring that the most qualifiedemployees remained in the employ of the Employer.If so, Vestal may have been fined relating to thisincident because he threatened to bring and broughtunion charges against fellow members for spuriousreasons that were personally motivated. In such cir-cumstances, there would be no firm basis for findinga violation respecting Respondent's fining Vestal forsuch conduct.The same conclusions may well apply with respectto Vestal's openly opposing the leadership of Kempeand McKnight by accusing them of in effect operat-ing a discriminatory referral system to enlist politicalsupport. The complaint alleges that Vestal was actingfor Fisk in respect to this incident. But his actions alsoseem subject to being viewedas aninternal unionmatter if considered as an extension of his aim toembarrass and undermine the two union leaders or ifcharacterized as an effort on his part to bring abouttheir defeat as officers of the Respondent.As for the issue created by the allegation that onMarch 23, 1971, Vestal laid off members of Respon-dent in favor of nonmembers, an incident whichChristian-Box list as one of the basis for their charges,10 Thefacts setforthin theseexhibits are not contradicted or disputedIndeed,Vestal admitstheir accuracy Under the circumstances, they appearto represent the most complete statement of the facts germane to the finingof Vestal.337we take cognizance of the fact that the applicabledecision of the IVP in modifying the Respondent'sfines-and only his decisions are arguably within the10(b) period-makes absolutely no mention or evenindirect reference to this incident. The grounds onwhich the IVP appears to have relied in fining Vestalare not referred to in the stipulated facts but only inthe Christian-Box charges, such as: (1) Vestal gave apiece of steak to one employee while keeping the restfor himself as an example of how he took care ofpersons on his side; (2) Vestal stated that any mem-ber who attended the meeting of the Respondent onMarch 17 would never work for the Employer again;and (3) Vestal threatened to file union chargesagainst any employee who quit the job. Thus, if theseconstitute the only reasons under the Christian-Boxcharges for fining Vestal, they would appear to in-volve conductor assertionsby Vestal inconnectionwith his squabble with Kempe and McKnight, andnot as a supervisor speaking for the Employer."Finally, with respect to the posting of the list per-taining to excusable and inexcusable absences, thistoo may be traced to personal motivation rather thanloyalty to an employer, since the thrust of Kempe'scharges concerning this incident, and thus any fineresting thereon, is that Vestal's refusal to excuse ab-sences brought on by caring for family members whoare ill was aimed in pique at Union Steward Hopkins,perhaps with the hope that Hopkins would, as he did,quit the job. Although this could be viewed as fur-thering the Employer's interest by ridding it of a mili-tant steward, there is no evidence that Hopkins wasan aggressive steward, or that the Employer desiredthat end or was even aware of such a scheme. ThatVestal's conduct in this regard may have had nothingto do with his representing his employer is also indi-cated by the fact that the list was posted on theRespondent's, not Fisk's, bulletin board, and furtherby the fact that, after Hopkins quit, Vestal removedall union correspondence from that board and took itto the Respondent, stating it cluttered his job.In sum, therefore, the composite facts are subject toconflicting interpretations, one being that Vestal wasfined for acting for his employer, Fisk, the other beingthat a personal intraunion vendetta existed betweenVestal and the leadership of Respondent in the formof Kempe and McKnight, and to a lesser degree, Hop-kins, and that, therefore, Vestal was fined not becauseof his actions as a supervisor but because of the inter-nal union conduct he engaged in as a member ofii Inasmuch as these grounds were not alleged in the stipulated facts asincidents involving the application of Sec. 8(b)(I)(B), it appears that even theGeneral Counsel did not consider them beyond the Respondent's right todiscipline Vestal,thereby lending further support to an argument that thefines were not levied pursuant to a dispute between the Employer and theRespondent 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent.12Under these circumstances, we find that it cannotbe determined on the basis of this record to whatextent the Respondent's actions against Vestal werepredicated upon illegitimate grounds, and, therefore,that the stipulation fails to make outa prima facie12 In connection with all of Vestal's conduct there is no evidence that Fiskwas aware of Vestal's doings or that there was any substance to his claimsThus,the dearth of evidence in the record showing that there was any disputebetween the Employer and the Respondent tends to support this latter con-clusion.violatioh.13 Accordingly, as we find that the GeneralCounsel has failed to sustain his burden of proof ofshowing that Vestal was fined for his activities as asupervisor,rather than because of his internal unionconduct,we shall dismiss the complaint in its entirety.ORDERIt is hereby ordered that the consolidated com-plaint herein be, and it herebyis,dismissed in itsentirety.13 SeeLocalUnion No 453, Brotherhoodof Painters,Decorators and Paper-hangers ofAmerica,AFL-CIO (Syd GoughandSons Inc ), 183 NLRB 187.